 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 1 of 34 PageID# 149



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 OWEN SPENDLOVE and JACOB CROSS,
 individually and as representatives of their
 classes,

                    Plaintiffs,

        v.                                          Case No. 3:18-cv-00856

 RAPIDCOURT, LLC,

                    Defendant.


 DEFENDANT’S ANSWER AND AFFIRMATIVE AND ADDITIONAL DEFENSES TO
                     PLAINTIFFS’ COMPLAINT

       Defendant RAPIDCOURT, LLC (“RapidCourt” or “Defendant”), by and through its

attorneys, hereby submits its Answer and Affirmative and Additional Defenses to Plaintiffs’

Complaint.

       By filing this Answer and Affirmative and Additional Defenses, Defendant does not

concede, and instead expressly denies, that it is subject to personal jurisdiction in this Court.

Defendant refers Plaintiff and the Court to its Motion to Dismiss and Memorandum of Law in

Support, which set forth the reasons why the Complaint should be dismissed for, inter alia, lack

of personal jurisdiction. (ECF No. 15-16.)

                                       INTRODUCTION

COMPLAINT ¶1:

        This is a consumer class action for damages, costs and attorneys’ fees under the Fair Credit
Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) brought against Rapidcourt, LLC, (“Defendant”
or “Rapidcourt”), a consumer reporting agency that routinely violates the FCRA’s basic
protections by failing to ensure that the driving and criminal record information it resells in its
background checks is reportable under the law, by failing to provide consumers with timely notice
when it provides information to others and by failing to appropriately respond to requests for
information the FCRA requires it to disclose to consumers.
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 2 of 34 PageID# 150



ANSWER:

       Defendant admits that Plaintiffs purport to bring this action under the FCRA. Paragraph 1

of the Complaint otherwise consists entirely of legal conclusions and, therefore, no answer is

required. To the extent an answer is required, Defendant refers to the contents and language of

the cited statute. Defendant denies the remaining allegations in Paragraph 1 of the Complaint, and

specifically denies that it is a “consumer reporting agency” as defined in the FCRA, denies that it

violated the FCRA or any other law, and denies that class treatment is appropriate in this action.

COMPLAINT ¶2:

        Recognizing that the content of employment and other consumer reports can have a
significant impact on people’s lives, Congress has chosen to regulate the procurement, use, and
content of those reports through the FCRA.

ANSWER:

       Paragraph 2 of the Complaint consists entirely of legal conclusions and characterizations

of Congressional intent, and, therefore, no answer is required. To the extent an answer is required,

Defendant refers to the contents and language of the cited statute and denies any allegations in

Paragraph 2 that are inconsistent with the cited statute.       Defendant denies any remaining

allegations in Paragraph 2.

COMPLAINT ¶3:

       The FCRA unambiguously forbids reporting any adverse information on consumers, other
than convictions of crimes, which predates the report by more than seven years. See 15 U.S.C. §
1681c.

ANSWER:

       Paragraph 3 of the Complaint consists entirely of legal conclusions, and, therefore, no

answer is required. To the extent an answer is required, Defendant refers to the contents and

language of the cited statute and denies any allegations in Paragraph 3 that are inconsistent with




                                                 2
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 3 of 34 PageID# 151



the cited statute. Defendant denies any remaining allegations in Paragraph 3, and specifically

denies that it is subject to 15 U.S.C. § 1681c and denies that it violated any section of the FCRA.

COMPLAINT ¶4:

        Plaintiffs seek to hold Defendant accountable for its willful and systemic violations of the
FCRA. Defendant has willfully violated the FCRA by reporting adverse non-conviction
information which is more than seven years old. It also fails to follow reasonable procedures
necessary to insure maximum possible accuracy in the reports it sells, and fails to provide
consumers timely notice of the fact that it furnished an employment purposed report. And it does
not follow strict procedures designed to ensure that it does not report incomplete or outdated public
records.

ANSWER:

        Paragraph 4 of the Complaint consists entirely of legal conclusions, and, therefore, no

answer is required. To the extent an answer is required, Defendant denies the allegations because

they are based on the erroneous allegation that Defendant is a consumer reporting agency.

Defendant specifically denies that it is a consumer reporting agency. Defendant denies all

remaining allegations in Paragraph 4, and specifically denies that it violated any section of the

FCRA.

COMPLAINT ¶5:

        Defendant is a consumer reporting agency that maintains an extensive database of public
record information regarding individual consumers. It sells consumer reports generated from the
database and furnishes these consumer reports to other consumer reporting agencies, who, in turn
sell that information to employers for use in making decisions, including employment decisions
regarding current and potential employees. Defendant is one of the largest players in this market,
commonly referred to as the “wholesale” consumer reporting agency market.

ANSWER:

        Paragraph 5 of the Complaint consists entirely of legal conclusions, and, therefore, no

answer is required. To the extent an answer is required, Defendant denies the allegations in

Paragraph 5 of the Complaint, and specifically denies that it is a consumer reporting agency and

denies that it sells or prepares consumer reports.




                                                 3
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 4 of 34 PageID# 152



COMPLAINT ¶6:

         In 2017, Defendant reported to another CRA, non-party Checkr, Inc., (“Checkr”) that
Plaintiff Spendlove was “guilty” of a traffic infraction in Virginia state court (and within the
territorial confines of the Eastern District of Virginia) in 2013 for failing to stop before entering a
highway. Checkr is a “Reseller” under the FCRA.

ANSWER:

       Defendant denies the allegations in the first sentence of Paragraph 6, and specifically

denies that it is a consumer reporting agency and denies that it sells or prepares consumer reports.

The allegations in the second sentence of Paragraph 6 of the Complaint consist entirely of legal

conclusions, and, therefore, no answer is required. To the extent an answer is required, Defendant

refers to the contents and language of the cited statute and denies any allegations in the second

sentence of Paragraph 6 that are inconsistent with the cited statute.

COMPLAINT ¶7:

         In 2016, Defendant inaccurately reported to Checkr that Plaintiff Cross was “guilty” of a
traffic infraction in Virginia state court (and within the territorial confines of the Eastern District
of Virginia) in 2007.

ANSWER:

       Defendant denies the allegations in Paragraph 7 of the Complaint.

COMPLAINT ¶8:

        Such “infractions” are not criminal convictions, but are instead non-criminal in nature. See,
e.g., Va. Code Ann. § 18.2-8. This means that under the FCRA, which explicitly forbids the
reporting of non-convictions older than seven years, the information about Plaintiff Cross could
not be lawfully reported.

ANSWER:

       Paragraph 8 of the Complaint consists entirely of legal conclusions, and, therefore, no

answer is required. To the extent an answer is required, Defendant refers to the contents and

language of the cited statutes and denies any allegations in Paragraph 8 that are inconsistent with




                                                  4
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 5 of 34 PageID# 153



the cited statutes. Defendant denies all remaining allegations in Paragraph 8, and specifically

denies that it violated the FCRA or any other law.

COMPLAINT ¶9:

      Checkr, in turn, reported this derogatory information to Plaintiff Cross’s potential employer.
Because this record was not a criminal conviction, it could not lawfully be reported.

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of Paragraph 9 of the Complaint. The remaining allegations in

Paragraph 9 consist entirely of legal conclusions, and, therefore, no answer is required. To the

extent an answer is required, Defendant denies these remaining allegations and specifically denies

that it violated the FCRA or any other law.

COMPLAINT ¶10:

        Defendant failed to provide Plaintiffs Spendlove and Cross timely and lawful notice that it
was furnishing an employment purposed consumer report at the time it furnished the report. Such
notice is required under 15 U.S.C. § 1681k(a)(1) because Defendant has elected not to follow the
alternative at §1681k(a)(2).

ANSWER:

       Paragraph 10 of the Complaint consists entirely of legal conclusions, and, therefore, no

answer is required. To the extent an answer is required, Defendant denies the allegations in

Paragraph 10 of the Complaint because they are based on the erroneous allegations that Defendant

is a consumer reporting agency. Defendant specifically denies that it is a consumer reporting

agency. Defendant denies all remaining allegations in Paragraph 10, and specifically denies that

it is a subject to 15 U.S.C. § 1681k and denies that violated the FCRA or any other law.

COMPLAINT ¶11:

       In addition to publishing unlawful information about consumers, Defendant also flouts its
responsibility to provide consumers with all information in their files on request. Plaintiff Cross
sought his file from Defendant, but received no response to his request. Accordingly, Plaintiff



                                                 5
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 6 of 34 PageID# 154



Cross also brings claims for failure to properly respond to his request for a copy of his file, in
violation of 15 U.S.C. § 1681g.

ANSWER:

       Defendant denies the allegations in the first sentence of Paragraph 11 of the Complaint.

Defendant admits that it did not communicate with Plaintiff Cross, but is without knowledge or

information sufficient to answer the remaining allegations in the second sentence of Paragraph 11.

Defendant admits that Plaintiff purports to assert a claim under 15 U.S.C. § 1681g. Defendant

denies all remaining allegations in Paragraph 11, and specifically denies that it is a consumer

reporting agency, denies that it is subject to 15 U.S.C. § 1681g and denies that it violated any

section of the FCRA.

                                PARTIES AND JURISDICTION

COMPLAINT ¶12:

       Plaintiffs Spendlove and Cross are natural persons and “consumers” as protected and
governed by the FCRA.

ANSWER:

       Defendant admits that Plaintiffs are natural persons and consumers, as that phrase is

defined in the FCRA. Defendant denies all remaining allegations in Paragraph 12 of the Complaint,

and specifically denies that it violated the FCRA or any other law.

COMPLAINT ¶13:

      Plaintiff Spendlove resides within the territorial confines of the Eastern District of Virginia,
Richmond Division.

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 13 of the Complaint.

COMPLAINT ¶14:

       Plaintiff Cross, is a resident of Washington, DC.


                                                  6
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 7 of 34 PageID# 155



ANSWER:

        Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 14 of the Complaint.

COMPLAINT ¶15:

        Defendant is a North Carolina corporation headquartered in Huntersville, North Carolina.
It provides consumer reports for employment purposes. Defendant sells background reports
containing, inter alia, information about consumers’ criminal backgrounds to other CRAs, who in
turn sell them to prospective employers. Defendant is a consumer reporting agency as
contemplated by the FCRA, 15 U.S.C. § 1681a. Defendant is regularly engaged in the business of
assembling, evaluating, and disseminating information concerning consumers for the purpose of
furnishing consumer reports to third parties, including within this District and Division.

ANSWER:

        Defendant admits that it is a North Carolina limited liability company with its headquarters

and principal place of business in Huntersville, North Carolina. The remaining allegations of

Paragraph 15 of the Complaint consist entirely of legal conclusions, and, therefore, no answer is

required. To the extent an answer is required, Defendant denies the remaining allegations in

Paragraph 15 of the Complaint, and specifically denies that it is a consumer reporting agency,

denies that it sells or prepares consumer or background reports, and denies that it is engaged in

business in this District.

COMPLAINT ¶16:

        The Court has personal jurisdiction over Defendant. Defendant conducts background
checks on individuals in this District and Division, and obtains judicial records from courts and
other sources in this District and Division.

ANSWER:

        Defendant denies the allegations in Paragraph 16 of the Complaint and incorporates by

reference Defendant’s Motion to Dismiss and Memorandum of Law in Support.

COMPLAINT ¶17:

       To assemble these reports, Defendant accesses, stores and reproduces court records and
other public record from courts and other government entities in this District. Defendant has


                                                 7
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 8 of 34 PageID# 156



procured hundreds of thousands, if not millions, of records from Virginia’s courts, including courts
in this district, and has sold and resold information about thousands, if not tens or hundreds of
thousands, of Virginians and people with Virginia infractions, to its clients. Defendant likely
obtains these records in a bulk and automated fashion, directly from the Virginia court system.

ANSWER:

        Defendant denies the allegations in Paragraph 17 of the Complaint, and specifically denies

that it is a consumer reporting agency, denies that it sells or prepares consumer reports, and denies

that it is engaged in business in this District.

COMPLAINT ¶18:

          Defendant is a consumer reporting agency because, in exchange for monetary fees, it
assembles information on consumers which it compiles into reports which it sells to third parties.
Specifically, it aggregates criminal and driving records of consumers into consumer reports which
it sells to other consumer reporting agencies, knowing that those consumer reporting agencies will
include this information on consumer reports which are being used for employment purposes.
Defendant uses interstate commerce, including the internet, in providing these reports.

ANSWER:

        Defendant denies the allegations in Paragraph 18 of the Complaint, and specifically denies

that it is a consumer reporting agency and denies that it sells or prepares consumer reports.

COMPLAINT ¶19:

        This Court has federal question jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C. §
1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate
court of competent jurisdiction.

ANSWER:

        Paragraph 19 of the Complaint consists entirely of legal conclusions, and, therefore, no

answer is required. To the extent an answer is required, Defendant admits that the Complaint

asserts a federal question, but denies that Plaintiffs have standing such as to confer subject matter

jurisdiction. Defendant denies the remaining allegations in Paragraph 19 of the Complaint.




                                                   8
 Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 9 of 34 PageID# 157



COMPLAINT ¶20:

        Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial part of
the events or omissions giving rise to the claim occurred in this District, including but not limited
to the underlying infraction.

ANSWER:

       Defendant denies the allegations in Paragraph 20 of the Complaint

STATUTORY BACKGROUND

COMPLAINT ¶21:

       The FCRA was enacted to ensure that CRAs report information in a manner that is “fair
and equitable to the consumer,” and “with regard to the confidentiality, accuracy, relevancy, and
proper utilization of such information.” 15 U.S.C. §§ 1681a, 1681b.

ANSWER:

       Defendant admits only that the statute cited in Paragraph 21 of the Complaint contains, in

part, the language quoted in Paragraph 21. Defendant denies any remaining allegations in

Paragraph 21, and specifically denies that it is a consumer reporting agency and denies that it sells

or prepares consumer reports.

COMPLAINT ¶22:

        Among a number of substantive restrictions on what information may appear in a consumer
report, the FCRA prohibits the reporting of arrest and other law enforcement records that predate
the report by more than seven years, unless those records are a record of conviction. Specifically,
a CRA may not report:

       (2)     Civil suits, civil judgments, and records of arrest that from date of entry, antedate
       the report by more than seven years or until the governing statute of limitations has expired,
       whichever is the longer period.

       (5)    Any other adverse item of information, other than records of convictions of crimes
       which antedates the report by more than seven years.

15 U.S.C. § 1681c(a).




                                                 9
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 10 of 34 PageID# 158



ANSWER:

       Defendant admits only that the statute cited in Paragraph 22 of the Complaint contains, in

part, the language quoted in Paragraph 22. Defendant denies any remaining allegations in

Paragraph 22.

COMPLAINT ¶23:

       The FCRA demands that consumer reporting agencies like Rapid Court use “reasonable
procedures to ensure maximum possible accuracy” of the information they report. 15 U.S.C. §
1681e(b).

ANSWER:

       Defendant admits only that the statute cited in Paragraph 23 of the Complaint contains, in

part, the language quoted in Paragraph 23.        Defendant denies all remaining allegations in

Paragraph 23, and specifically denies that it is a consumer reporting agency, denies that it sells or

prepares consumer reports, denies that it is subject to 15 U.S.C. § 1681e(b), and denies that it

violated the FCRA or any other law.

COMPLAINT ¶24:

        Additionally, 15 U.S.C. § 1681k(a) requires CRAs to provide timely and lawful notice that
they are furnishing an employment purposed consumer report at the time they did so. This
important requirement is intended to provide consumers immediate notice of the furnishing of the
employment report and details necessary to preemptively contact the consumer-reporting agency
to obtain and, as appropriate, correct information in the furnished report. It also was intended to
alert the consumer to the employer’s use of the report to provide them the opportunity to address
any concerns or derogatory history in the report directly with the employer.

ANSWER:

       Paragraph 24 of the Complaint consists entirely of legal conclusions and characterizations

of Congressional intent and, therefore, no answer is required. To the extent an answer is required,

Defendant refers to the contents and language of the cited statute and denies those allegations in

Paragraph 24 that are inconsistent with the cited statute.        Defendant denies all remaining

allegations in Paragraph 24.



                                                 10
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 11 of 34 PageID# 159



COMPLAINT ¶25:

        Plaintiffs allege that Defendant did not attempt for any consumer to follow the option
available at 15 U.S.C. § 1681k(a)(2). The alternative would only be applicable if Defendant had
in place before any report was furnished strict procedures designed to ensure that it actually
contacted the original source of public records information (e.g., the Court clerk or the DMV)
before furnishing a report which includes such information to insure that the information it
included in its reports was the complete and up to date public record. A § 1681k(a)(2) option is
not available to Defendant because the public records it furnishes to third parties are summaries,
indexes or partial records. It never furnishes the complete and up-to-date public record.
15 U.S.C. § 1681k(a)(2) is thus inapplicable to the consumer reports at issue in this case.

ANSWER:

       Paragraph 25 of the Complaint consists entirely of legal conclusions and characterizations

of Congressional intent and, therefore, no answer is required. To the extent an answer is required,

Defendant refers to the contents and language of the cited statute and denies those allegations in

Paragraph 25 that are inconsistent with the cited statute.       Defendant denies all remaining

allegations in Paragraph 25 because they are based on the erroneous allegations that Defendant is

a consumer reporting agency. Defendant specifically denies that it is a consumer reporting agency,

denies that it ever prepared any consumer reports on Plaintiffs, and denies that it is subject to 15

U.S.C. § 1681k. Defendant denies all remaining allegations in Paragraph 25.

COMPLAINT ¶26:

        Finally, 15 U.S.C. § 1681g requires CRAs to, upon request, provide consumers with copies
of their files. Defendant violates this section by never responding to requests made pursuant to 15
U.S.C. § 1681g.

ANSWER:

       Paragraph 26 of the Complaint consists entirely of legal conclusions and, therefore, no

answer is required. To the extent an answer is required, Defendant refers to the contents and

language of the cited statute and denies any allegations in Paragraph 26 that are inconsistent with

the cited statute. Defendant denies the remaining allegations in Paragraph 26, and specifically

denies that it is a consumer reporting agency and denies that it is subject to 15 U.S.C. § 1681g.


                                                11
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 12 of 34 PageID# 160



COMPLAINT ¶27:

        The FCRA defines a “Consumer Reporting Agency” as “any person which, for monetary
fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice
of assembling or evaluating consumer credit information or other information on consumers for
the purpose of furnishing consumer reports to third parties, and which uses any means or facility
of interstate commerce for the purpose of preparing or furnishing consumer reports.” 15 U.S.C. §
1681a(f).

ANSWER:

       Defendant admits only that the statute cited in Paragraph 27 of the Complaint contains, in

part, the language quoted in Paragraph 27. Defendant denies any remaining allegations in

Paragraph 27, and specifically denies that it is a consumer reporting agency, denies that it sells or

prepares consumer reports, and denies that it violated the FCRA or any other law.

COMPLAINT ¶28:

       In turn, the FCRA defines a “consumer report” as “any written, oral, or other
communication of any information by a consumer reporting agency bearing on a consumer’s credit
worthiness, credit standing, credit capacity, character, general reputation, personal characteristics,
or mode of living which is used or expected to be used or collected in whole or in part for the
purpose of serving as a factor in establishing the consumer’s eligibility for...employment purposes.”
15 U.S.C. § 1681a(d).

ANSWER:

       Defendant admits only that the statute cited in Paragraph 28 of the Complaint contains, in

part, the language quoted in Paragraph 28. Defendant denies any remaining allegations in

Paragraph 28, and specifically denies that it is a consumer reporting agency, denies that it sells or

prepares consumer reports, and denies that it violated the FCRA or any other law.

COMPLAINT ¶29:

          Defendant is a consumer reporting agency because, in exchange for monetary fees, it
assembles information on consumers which it compiles into reports which it sells to third parties.
Specifically, it aggregates criminal and driving records of consumers into consumer reports which
it sells to other consumer reporting agencies, knowing that those consumer reporting agencies will
include this information on consumer reports which are being used for employment purposes.
Defendant uses interstate commerce, including the interne, in providing these reports.




                                                 12
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 13 of 34 PageID# 161



ANSWER:

       Defendant denies the allegations in Paragraph 29 of the Complaint.

COMPLAINT ¶30:

        It is not simply the final report provided by a consumer reporting agency to a potential
employer that is subject to the FCRA. The reports provided by Defendant to other consumer
reporting agencies are themselves consumer reports, and Defendant is therefore subject to all of
the provisions of the FCRA, including the provisions at issue in this case. Lewis v. Ohio Prof’l
Elec. Network LLC, 190 F. Supp. 2d 1049, 1059 (S.D. Ohio 2002); see FTC Advisory Opinion to
LeBlanc, http://www.ftc.gov/policy/advisory-opinions/advisory-opinion-leblanc-06-09-98.

ANSWER:

       The first sentence in Paragraph 30 of the Complaint consists entirely of legal conclusions

and, therefore, no answer is required. To the extent an answer is required, Defendant refers to the

contents of the cited statute and denies any allegations in the first sentence of Paragraph 30 that

are inconsistent with the contents of the cited statute. Defendant denies all remaining allegations

in Paragraph 30, and specifically denies that it is a consumer reporting agency, denies that it sells

or prepares consumer reports, and denies that it violated the FCRA or any other law.

                FACTUAL ALLEGATIONS RELATING TO PLAINTIFFS

COMPLAINT ¶31:

      In January 2017, Plaintiff Spendlove applied for a job as a driver with non-party Uber
Technologies Inc. (“Uber”).

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 31 of the Complaint.

COMPLAINT ¶32:

      That same month, on information and belief, Defendant prepared a report on Plaintiff
Spendlove, and provided it to Checkr for a fee.

ANSWER:

       Defendant denies the allegations in Paragraph 32 of the Complaint.


                                                 13
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 14 of 34 PageID# 162



COMPLAINT ¶33:

       The consumer report included a 2013 infraction from Nottoway General District Court,
Virginia for failure to stop before entering a highway.

ANSWER:

       Defendant denies the allegations in Paragraph 33 of the Complaint.

COMPLAINT ¶34:

       Plaintiff Spendlove never received a letter or any other communication from Defendant “at
the time” his report was furnished to Checkr.

ANSWER:

       Defendant admits that it did not send Plaintiff Spendlove a communication, but Defendant

denies that it had any obligation to do so. Defendant denies any remaining allegations in Paragraph

34 of the Complaint, and specifically denies that it is a consumer reporting agency and denies that

it prepared any consumer report on Plaintiff Spendlove.

COMPLAINT ¶35:

       In November 2018, Plaintiff Spendlove discovered that Defendant prepared a report about
him and provided it to Checkr.

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to the truth of

any allegations regarding an alleged discovery by Plaintiff or as to Plaintiff’s interactions with any

third parties. Defendant denies all remaining allegations in Paragraph 35 of the Complaint, and

specifically denies that it is a consumer reporting agency and denies that it prepared a consumer

report on Plaintiff Spendlove

COMPLAINT ¶36:

       In March, 2016, Plaintiff Cross applied for a job as a driver with non-party Uber.




                                                 14
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 15 of 34 PageID# 163



ANSWER:

         Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 36.

COMPLAINT ¶37:

        In that same month, Defendant prepared a report on Plaintiff Cross, and provided it to
Checkr for a fee. The report Defendant produced to Checkr is attached hereto as Exhibit A. Checkr,
in turn, reported the infraction to Uber. Ex. B.

ANSWER:

         Defendant denies the allegations in the first two sentences of Paragraph 37 of the

Complaint because they are based on the erroneous allegations that Defendant prepared a

consumer report on Plaintiff Cross. Defendant specifically denies that it is a consumer reporting

agency and denies that it prepared any report on Plaintiff Cross. Defendant is without knowledge

or information sufficient to form a belief as to the truth of the allegations in the third sentence of

Paragraph 37.

COMPLAINT ¶38:

       That consumer report included a 2007 infraction from Loudoun County, Virginia for
speeding. Id. The report correctly identified the matter as an “infraction.”

ANSWER:

         Defendant denies the allegations in Paragraph 38 of the Complaint and specifically denies

that it is a consumer reporting agency and denies that it prepared any consumer report on Plaintiff

Cross.

COMPLAINT ¶39:

       Plaintiff Cross never received a letter or any other communication from Defendant “at the
time” his report was furnished to Checkr.




                                                 15
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 16 of 34 PageID# 164



ANSWER:

       Defendant admits that it did not send Plaintiff Cross a communication, but Defendant

denies that it had any obligation to do so. Defendant denies any remaining allegations in Paragraph

39 of the Complaint, and specifically denies that it is a consumer reporting agency and denies that

it ever prepared any consumer report on Plaintiff Cross.

COMPLAINT ¶40:

        In Virginia, traffic infractions are non-criminal. Va. Code Ann. § 18.2-8 (“Traffic
infractions are violations of public order as defined in § 46.2-100 and not deemed to be criminal
in nature.”) Because traffic infractions are not criminal convictions, they cannot be reported more
than seven years after the fact. By reporting the outdated non-criminal infraction on its report,
Defendant violated § 1681c.

ANSWER:

       The first and second sentences of Paragraph 40 of the Complaint consist entirely of legal

conclusions and purported quotations from statutes and, therefore, no answer is required. To the

extent an answer is required, Defendant refers to the contents and language of the cited statutes

and denies any allegations in the first or second sentences of Paragraph 40 that are inconsistent

with the cited statutes. Defendant denies the allegations in the third sentence of Paragraph 40, and

specifically denies that it prepares consumer reports, denies that it prepared a consumer report on

Plaintiff Cross, and denies that it is subject to 15 U.S.C. § 1681c.

COMPLAINT ¶41:

       In September 2018, Plaintiff Cross requested a copy of his full file from Defendant by US
Mail and by email. Ex. C and D. Plaintiff Cross is entitled to a copy of his file pursuant to § 1681g.
Defendant did not respond to Plaintiff Cross’s request. By failing to comply with Plaintiff Cross’s
request, Defendant violated 1681g.

ANSWER:

       In response to the first sentence of Paragraph 41 of the Complaint, Defendant refers to the

contents of the referenced documents and denies any allegation in the first sentence of Paragraph




                                                 16
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 17 of 34 PageID# 165



41 that is inconsistent with the referenced documents.         Defendant admits that it did not

communicate with Plaintiff Cross in response to any purported request from Plaintiff Cross. In

further response, to the extent Plaintiff Cross made such a request, Defendant denies that it had

any obligation to provide a response. Defendant is not a consumer reporting agency and is not

subject to 15 U.S.C. § 1681g. Defendant denies the remaining allegations in Paragraph 41.

COMPLAINT ¶42:

       It was not until Plaintiff Cross received a response from a 1681g request directed to Checkr
in September 2018 that Plaintiff Cross learned that Defendant had reported outdated information
about him in violation of 1681c. In fact, it was not until September 2018 that Plaintiff Cross
learned that Defendant had produced a report on him of any kind.

ANSWER:

       Defendant denies the allegations in Paragraph 42 of the Complaint, and specifically denies

that it is a consumer reporting agency and denies that it is subject to the FCRA claims asserted in

the Complaint.

COMPLAINT ¶43:

        In addition to the conduct set forth above, Defendant’s willful conduct is further reflected
by, inter alia, the following:

                 a.    Defendant takes no action to determine if the records older than seven years
                       it reports are criminal convictions or not. This failure is unreasonable and
                       willful.

                 b.    Defendant takes no action upon receiving requests for full files pursuant to
                       1681g. This failure is both unreasonable and willful.

                 c.    The FCRA was enacted in 1970; Defendant has had 46 years to become
                       compliant;

                 d.    Defendant is a corporation with access to legal advice through its own
                       general counsel’s office and/or outside litigation counsel. Yet, there is no
                       contemporaneous evidence that it determined that its conduct was lawful;

                 e.    Defendant knew or had reason to know that its conduct was inconsistent
                       with FTC guidance, case law, and the plain language of the FCRA;




                                                17
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 18 of 34 PageID# 166



               f.      Defendant voluntarily ran a risk of violating the law substantially greater
                       than the risk associated with a reading that was merely careless; and

               g.      Defendant’s violations of the FCRA were repeated and systematic.

ANSWER:

       Defendant denies the allegations in Paragraph 43 of the Complaint.

COMPLAINT ¶44:

        At all times relevant hereto, Defendant’s conduct was willful and carried out in knowing
or reckless disregard for consumers’ rights under the FCRA. Defendant’s conduct was
intentionally accomplished through its intended procedures; these procedures have continued
despite the fact that other consumer reporting agencies have been subject to court decisions and
consumer complaints critical of similar conduct; and Defendant will continue to engage in this
conduct because it believes there is greater economic value in selling over-inclusive consumer
reports than in producing accurate reports.

ANSWER:

       Defendant denies the allegations in Paragraph 44 of the Complaint.

                               CLASS ACTION ALLEGATIONS

COMPLAINT ¶45:

       Plaintiff Cross brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on behalf of
the National 1681c Class, defined as:

       All natural persons upon whom Defendant produced a report which included an adverse
       public record more than seven years old, which was not a criminal convictions, at any time
       from the date five years prior to the filing of this Complaint and continuing through the
       resolution of this case.

       Excluded from the class definition are any employees, officers, directors of Defendant, any
       attorney appearing in this case, and any judge assigned to hear this action.

ANSWER:

       Defendant admits that Plaintiff Cross purports to assert Count I on behalf of the purported

class identified in Paragraph 45 of the Complaint. Defendant denies all remaining allegations in

Paragraph 45, and specifically denies that class treatment is appropriate in this action, denies that




                                                 18
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 19 of 34 PageID# 167



it is a consumer reporting agency, denies that it prepares consumer reports, and denies that it

violated the FCRA or any other law.

COMPLAINT ¶46:

        Plaintiff Cross also brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on behalf
of the Virginia 1681c Sub-Class, defined as:

       All natural persons upon whom Defendant produced a report which included a traffic
       infraction from Virginia more than seven years old, at any time from the date five years
       prior to the filing of this Complaint and continuing through the resolution of this case.

       Excluded from the class definition are any employees, officers, directors of Defendant, any
       attorney appearing in this case, and any judge assigned to hear this action.

ANSWER:

       Defendant admits that Plaintiff Cross purports to assert Count I on behalf of the purported

class identified in Paragraph 46 of the Complaint. Defendant denies all remaining allegations in

Paragraph 46, and specifically denies that class treatment is appropriate in this action, denies that

it is a consumer reporting agency, denies that it prepares consumer reports, and denies that it

violated the FCRA or any other law.

COMPLAINT ¶47:

      Plaintiffs bring Count II as a class action pursuant to Fed. R. Civ. P. 23 on behalf of the
1681k Class, defined as:

       All natural persons residing in the United States (a) who were the subject of a report sold
       by Defendant; (b) where Defendant’s records indicate that the report was furnished for an
       employment purpose; (c) where Defendant’s database showed that the report contained at
       least one adverse criminal or traffic record hit; (d) at any time from the date five years prior
       to the filing of this Complaint and continuing through the resolution of this case.

       Excluded from the class definition are any employees, officers, directors of Defendant, any
       attorney appearing in this case, and any judge assigned to hear this action.

ANSWER:

       Defendant admits that Plaintiffs purport to assert Count II on behalf of the purported class

identified in Paragraph 47 of the Complaint. Defendant denies all remaining allegations in



                                                 19
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 20 of 34 PageID# 168



Paragraph 47, and specifically denies that class treatment is appropriate in this action, denies that

it is a consumer reporting agency, denies that it prepares consumer reports, and denies that it

violated the FCRA or any other law.

COMPLAINT ¶48:

        Plaintiff Cross brings Count III as a class action pursuant to Fed. R. Civ. P. 23 on behalf
of the 1681g Class, defined as:

       All natural persons upon who requested a copy of their consumer file from Defendant at
       any time from the date two years prior to the filing of this Complaint and continuing
       through the resolution of this case.

ANSWER:

       Defendant admits that Plaintiff Cross purports to assert Count III on behalf of the purported

class identified in Paragraph 48 of the Complaint. Defendant denies all remaining allegations in

Paragraph 48, and specifically denies that class treatment is appropriate in this action, denies that

it is a consumer reporting agency, and denies that it violated the FCRA or any other law.

COMPLAINT ¶49:

       Class certification is appropriate under Fed. R. Civ. P. 23(a).

ANSWER:

       Defendant denies the allegations in Paragraph 49 of the Complaint.

COMPLAINT ¶50:

       Numerosity: The classes are so numerous that joinder of all class members is impractical.
Given the volume of Defendant’s business, there are hundreds or thousands of class members.

ANSWER:

       Defendant denies the allegations in Paragraph 50 of the Complaint and further states that

class treatment is not appropriate in this action, that it is not a consumer reporting agency, and that

it does not sell or prepare consumer reports.




                                                  20
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 21 of 34 PageID# 169



COMPLAINT ¶51:

        Typicality: Plaintiffs’ claims are typical of the members of the classes. It is typical for
Defendant to produce consumer reports which include non-criminal information over seven years
old. It is also Defendant’s policy to not send 1681k notices or respond to 1681g requests. The
FCRA violations suffered by Plaintiffs are typical of those suffered by other class members, and
Defendant treated Plaintiffs consistently with other class members in accordance with its standard
policies and practices.

ANSWER:

       Defendant denies the allegations in Paragraph 51 of the Complaint and further states that

class treatment is not appropriate in this action, that it is not a consumer reporting agency, that it

does not sell or prepare consumer reports and that it did not violate the FCRA in any way.

COMPLAINT ¶52:

       Adequacy: Plaintiffs will fairly and adequately protect the interests of the classes because
they and their experienced counsel are free of any conflicts of interest and are prepared to
vigorously litigate this action on behalf of the class.

ANSWER:

       Defendant denies the allegations in Paragraph 52 of the Complaint and further states that

class treatment is not appropriate in this action.

COMPLAINT ¶53:

        Commonality: This case presents common questions of law and fact, including but not
limited to:

               a.      Whether Defendant willfully violated the FCRA by reporting out of date
                       records in violation of §1681c(a),

               b.      Whether Defendant willfully violated the FCRA by failing to send timely
                       and lawful notices in violation of § 1681k(a)(1).

               c.      Whether Defendant willfully violated the FCRA by failing to provide full
                       copies of consumers’ files upon request pursuant to §1681g,

               d.      Whether Defendant’s violations of the FCRA were willful; and

               e.      The proper measure of damages.




                                                     21
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 22 of 34 PageID# 170



ANSWER:

       Defendant denies the allegations in Paragraph 53 of the Complaint and further states that

class treatment is not appropriate in this action, that Defendant is not a consumer reporting agency,

that it does not sell or prepare consumer reports, and that it did not violate the FCRA in any way.

COMPLAINT ¶54:

         Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because, inter alia,
questions of law and fact common to the class predominate over any questions affecting only
individual members of the class, and because a class action is superior to other available methods
for the fair and efficient adjudication of this litigation. Defendant’s conduct described in this
Complaint stems from common and uniform policies and practices, resulting in common violations
of the FCRA. Members of the class do not have an interest in pursuing separate actions against
Defendant, as the amount of each class member’s individual claim is small compared to the
expense and burden of individual prosecution. Class certification also will obviate the need for
unduly duplicative litigation that might result in inconsistent judgments concerning Defendant’s
practices. Moreover, management of this action as a class action will not present any likely
difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate
the litigation of all class members’ claims in a single forum.

ANSWER:

       Defendant denies the allegations in Paragraph 54 of the Complaint and further states that

class treatment is not appropriate in this action, that Defendant is not a consumer reporting agency,

that it does not sell or prepare consumer reports and that it did not violate the FCRA in any way.

COMPLAINT ¶55:

        In view of the complexities of the issues and the expenses of litigation the separate claims
of individual class members are insufficient in amount to support separate actions.

ANSWER:

       Defendant denies the allegations in Paragraph 55 of the Complaint and further states that

class treatment is not appropriate in this action.

COMPLAINT ¶56:

        Yet, the amount which may be recovered by individual class members will be large enough
in relation to the expense and effort of administering the action to justify a class action. The
administration of this action can be handled by class counsel or a third-party administrator, and



                                                     22
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 23 of 34 PageID# 171



the costs of administration will represent only a small fraction of the ultimate recovery to be
achieved.

ANSWER:

        Defendant denies the allegations in Paragraph 56 of the Complaint and further states that

class treatment is not appropriate in this action.

COMPLAINT ¶57:

       Plaintiffs intend to send notice to all members of the classes to the extent required by Rule
23(c)(2). The names and addresses of the class members are available from Defendant’s records.

ANSWER:

        Defendant is without knowledge or information sufficient to form a belief as to the truth of

the allegations in the first sentence of Paragraph 57 of the Complaint. Defendant denies the

remaining allegations in Paragraph 57 and further states that class treatment is not appropriate in

this action.

                                          COUNT I
                                     15 U.S.C. § 1681c(a)
                             Inclusion of Obsolete Information
  On Behalf of Plaintiff Cross, the National 1681c Class, and the Virginia 1681c Sub-Class

COMPLAINT ¶58:

        Defendant failed to comply with 15 U.S.C. § 1681c when it reported adverse information
as to Plaintiff Cross and each 1681c Class member, which was older than seven years and which
was not a criminal conviction.

ANSWER:

        Defendant denies the allegations in Paragraph 58 of the Complaint. Defendant specifically

denies that it prepares consumer reports, denies that it prepared a consumer report on Plaintiff

Cross, denies that it is subject to the FCRA claims asserted in the Complaint, and denies that it

violated the FCRA or any other law.




                                                     23
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 24 of 34 PageID# 172



COMPLAINT ¶59:

        Plaintiff Cross’ claim is timely because it is brought within two years of the date of
discovery of the violation. 15 U.S.C. § 1681p(1). Plaintiff Cross was unaware of Defendant’s
violation until September of 2018.

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to Plaintiff

Cross’s knowledge. Defendant denies the remaining allegations in Paragraph 59, and specifically

denies that it prepares consumer reports, denies that it prepared a consumer report on Plaintiff

Cross, denies that it is subject to the FCRA claims asserted in the Complaint, and denies that it

violated the FCRA or any other law.

COMPLAINT ¶60:

        The conduct, action, and inaction of Defendant was willful, rendering Defendant liable for
statutory and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n.

ANSWER:

       Defendant denies the allegations in Paragraph 60 of the Complaint.

COMPLAINT ¶61:

        As a result of Defendant’s conduct, Plaintiff Cross and the putative classes have suffered
particularized and concrete injuries, including injury to their privacy interests, damage to their
reputations by the inclusion of derogatory information which is prohibited from inclusion by the
FORA, and harm or risk of harm to their employment prospects. See Hawkins v. S2 Verify, Case
No. 15-03502, 2016 WL 3999458 *9 (N.D. Cal. 2016); Gambles v. Sterling Infosystems, Inc., 234
F. Supp. 3d 510, 521 (S.D.N.Y. 2017).

ANSWER:

       Defendant denies the allegations in Paragraph 61 of the Complaint.

COMPLAINT ¶62:

       Plaintiff Cross and other members of the 1681c Class are entitled to recover costs and
attorney’s fees as well as appropriate equitable relief from Defendant in an amount to be
determined by the Court pursuant to 15 U.S.C. § 1681n.




                                               24
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 25 of 34 PageID# 173



ANSWER:

       Defendant denies the allegations in Paragraph 62 of the Complaint.

COMPLAINT ¶63:

       As a result of these FCRA violations, Defendant is liable to Plaintiff and to each 1681c
Class Member, for statutory damages from $100.00 to $1,000.00 pursuant to 15 U.S.C.
§1681n(a)(1)(A), plus punitive damages pursuant to 15 U.S.C. § 1681n(a)(2), and for attorneys
fees and costs pursuant to § 1681n.

ANSWER:

       Defendant denies the allegations in Paragraph 63 of the Complaint.

                                          COUNT II
                                     15 U.S.C. § 1681k(a)
               Failure to Provide 1681k(a)(1) Notice or Follow Strict Procedures
               On Behalf of Plaintiffs Spendlove and Cross and the 1681k Class

COMPLAINT ¶64:

       Defendant failed to send the required § 1681k(a)(1) notice to Plaintiffs Spendlove and
Cross and each member of the 1681k Class at the time that it provided an employment-purposed
consumer report to a user that contained public record information of the type that is likely to have
an adverse effect on a consumer’s ability to obtain or maintain employment.

ANSWER:

       Defendant denies the allegations in Paragraph 64 and specifically denies that it prepares

consumer reports, denies that it prepared a consumer report on Plaintiffs Cross or Spendlove,

denies that it is subject to the FCRA claims asserted in the Complaint, and denies that it violated

the FCRA or any other law.

COMPLAINT ¶65:

       Plaintiff Spendlove was unaware of Defendant’s violation until October of 2018. Plaintiff
Cross was unaware of Defendant’s violation until September of 2018.

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to Plaintiff

Spendlove’s knowledge. Defendant denies the remaining allegations in Paragraph 65 of the



                                                 25
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 26 of 34 PageID# 174



Complaint, and specifically denies that it prepares consumer reports, denies that it prepared a

consumer report on Plaintiffs, denies that it is subject to the FCRA claims asserted in the Complaint,

and denies that it violated the FCRA or any other law.

COMPLAINT ¶66:

       Similarly, Defendant does not ever maintain strict procedures designed to ensure that they
only furnish complete and up-to-date public records. In fact, it uniformly fails to sell or furnish
the complete public record and instead only obtain and provide the very limited data available
through a batch and/or automated pickup.

ANSWER:

       Defendant denies the allegations in Paragraph 66 because they are based on the erroneous

allegations that Defendant is a consumer reporting agency subject to 15 U.S.C. § 1681k.

Defendant specifically denies that it is a consumer reporting agency, denies that it prepares

consumer reports, denies that it is subject to the FCRA claims in this case, and denies that it

violated the FCRA or any other law.

COMPLAINT ¶67:

       Defendant’s failure to timely provide the required FCRA notices to Plaintiffs and the
putative 1681k Class members violated 15 U.S.C. § 1681k(a)(1).

ANSWER:

       Defendant denies the allegations in Paragraph 67 of the Complaint.

COMPLAINT ¶68:

        Defendant’s failure to maintain strict procedures designed to ensure that it did not furnish
incomplete or out of date public records regarding Plaintiffs and the putative class members
violated 15 U.S.C. § 1681k(a)(2).

ANSWER:

       Defendant denies the allegations in Paragraph 68 of the Complaint.




                                                 26
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 27 of 34 PageID# 175



COMPLAINT ¶69:

        The conduct, action, and inaction of Defendant was willful, rendering Defendant liable for
statutory and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n.

ANSWER:

        Defendant denies the allegations in Paragraph 69 of the Complaint.

COMPLAINT ¶70:

        As a result of Defendant’s conduct, Plaintiffs and the putative classes have suffered
particularized and concrete injuries, including being robbed of their congressionally mandated
right to information to which Congress has deemed them entitled. Access to this information is
important because (1) it is highly personal in nature, (2) it is maintained and reported by third
parties with who Plaintiffs have no pre-existing relationship, (3) it is ultimately sold to third parties
to whom Plaintiffs are applying to employment or credit without Plaintiffs having the opportunity
to view it in advance, and (4) it is potential determinative information in extremely important
interactions — applications for employment or credit.

ANSWER:

        Defendant denies the allegations in Paragraph 70 of the Complaint.

COMPLAINT ¶71:

        Having been denied this important information, Plaintiffs and the putative class were
harmed because they did not know what information was circulated about them and by whom and
were subsequently denied an opportunity to correct inaccurate or obsolete information. As a result,
Plaintiffs were at increased risk to be denied employment.

ANSWER:

        Defendant denies the allegations in Paragraph 71 of the Complaint.

COMPLAINT ¶72:

        Plaintiffs and other members of the 1681k Class are entitled to recover costs and attorney’s
fees as well as appropriate equitable relief from Defendant in an amount to be determined by the
Court pursuant to 15 U.S.C. § 1681n.

ANSWER:

        Defendant denies the allegations in Paragraph 72 of the Complaint.




                                                   27
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 28 of 34 PageID# 176



COMPLAINT ¶73:

       As a result of these FCRA violations, Defendant is liable to Plaintiffs and to each Class
Member, for statutory damages from $100.00 to $1,000.00 pursuant to 15 U.S.C. §1681n( )(1)(A),
plus punitive damages pursuant to 15 U.S.C. § 168 ln(a)(2), and for attorneys fees and costs
pursuant to § 1681n.

ANSWER:

       Defendant denies the allegations in Paragraph 73 of the Complaint.

                                          COUNT III
                                      15 U.S.C. § 1681g
                             Failure to Provide File Disclosures
                        On Behalf of Plaintiff Cross and the 1681g Class

COMPLAINT ¶74:

        Plaintiff Cross and each member of the 1681g Class requested a copy of their consumer
file from Defendant.

ANSWER:

       Defendant is without knowledge or information sufficient to form a belief as to the truth of

whether Plaintiff Cross and/or other individuals requested copies of their purported consumer files.

Defendant denies that it had any obligation to respond to such requests to the extent they were

made. Defendant denies the remaining allegations in Paragraph 74 of the Complaint because, inter

alia, they are based on the erroneous allegations that Defendant maintains consumer files on

individuals and that Defendant is subject to 15 U.S.C. § 1681g. Defendant specifically denies that

it is a consumer reporting agency and denies that it is subject to the FCRA claims asserted in the

Complaint.

COMPLAINT ¶75:

       Defendant failed to produce the information it possessed regarding Plaintiff Cross and each
other member of the 1681g Class, despite each consumer’s valid request for a copy of their file
pursuant to §1681g(a). It also failed to provide Plaintiff Cross and each other member of the 1681g
Class notice of their rights under the FCRA, as required by §1681g(c)(2).




                                                28
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 29 of 34 PageID# 177



ANSWER:

        Defendant denies the allegations in Paragraph 75 of the Complaint.

COMPLAINT ¶76:

        The conduct, action, and inaction of Defendant was willful, rendering Defendant liable for
statutory and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C.
§ 1681n.

ANSWER:

        Defendant denies the allegations in Paragraph 76 of the Complaint.

COMPLAINT ¶77:

        As a result of Defendant’s conduct, Plaintiff and the putative classes have suffered
particularized and concrete injuries, including being robbed of their congressionally mandated
right to information to which Congress has deemed them entitled. Access to this information is
important because (1) it is highly personal in nature, (2) it is maintained and reported by third
parties with who Plaintiffs have no pre-existing relationship, (3) it is ultimately sold to third parties
to whom Plaintiffs are applying to employment or credit without Plaintiffs having the opportunity
to view it in advance, (4) it is potential determinative ‘information in extremely important
interactions — applications for employment or credit, and (5) it should include a notice of their
substantive rights under applicable federal law.

ANSWER:

        Defendant denies the allegations in Paragraph 77 of the Complaint.

COMPLAINT ¶78:

        Having been denied this important information, Plaintiff and the putative class were
harmed because they did not know what information was circulated about them and were
subsequently denied an opportunity to correct inaccurate or obsolete information. As a result,
Plaintiffs were at increased risk to be denied employment.

ANSWER:

        Defendant denies the allegations in Paragraph 78 of the Complaint.

COMPLAINT ¶79:

       Plaintiff and other members of the Class are entitled to recover costs and attorney’s fees as
well as appropriate equitable relief from Defendant in an amount to be determined by the Court
pursuant to 15 U.S.C. § 1681n.




                                                   29
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 30 of 34 PageID# 178



ANSWER:

       Defendant denies the allegations in Paragraph 79 of the Complaint.

COMPLAINT ¶80:

       As a result of these FCRA violations, Defendant is liable to Plaintiff and to each Class
Member, for statutory damages from $100.00 to $1,000.00 pursuant to 15 U.S.C. §1681n(a)(1)(A),
plus punitive damages pursuant to 15 U.S.C. § 1681n(a)(2), and for attorneys’ fees and costs
pursuant to § 1681n.

ANSWER:

       Defendant denies the allegations in Paragraph 80 of the Complaint.

                              ANSWER TO PRAYER FOR RELIEF

       Defendant denies that Plaintiffs or any putative class member is entitled to any of the relief

requested in the Complaint.

                         AFFIRMATIVE AND ADDITIONAL DEFENSES
        Defendant asserts the following defenses without assuming any burden of production or

proof, except as required by applicable law with respect to the particular defense asserted.

Defendant reserves the right to plead any additional affirmative or other defenses as they become

known or available during the pendency of this action.

                                           FIRST DEFENSE

       Plaintiffs’ claims against Defendant must be dismissed because this Court lacks personal
jurisdiction over Defendant, as stated in Defendant’s Motion to Dismiss and Memorandum of Law

in Support.
                                          SECOND DEFENSE

       Plaintiffs’ claims against Defendant must be dismissed because this Court is not the proper
venue for Plaintiffs’ claims against Defendant as stated in Defendant’s Motion to Dismiss and

Memorandum of Law in Support.




                                                30
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 31 of 34 PageID# 179




                                           THIRD DEFENSE

       Plaintiffs’ claims against Defendant must be dismissed because they fail to state a viable

cause of action against Defendant.

                                          FOURTH DEFENSE

       Plaintiffs’ claims and/or the putative class members’ claims are barred in whole or in part

to the extent they occurred and/or accrued outside of the applicable statutes of limitations.

                                            FIFTH DEFENSE

       To the extent that Plaintiffs and/or putative class members have failed to mitigate their

alleged damages, Plaintiffs and/or the putative class members’ claims for relief are barred.

                                           SIXTH DEFENSE
       To the extent Plaintiffs’ purported class includes individuals who suffered no concrete

harm, such individuals lack standing to bring suit against Defendant.

                                         SEVENTH DEFENSE

       Any damages sustained by Plaintiffs and/or putative class members were not proximately

caused by Defendant.

                                          EIGHTH DEFENSE

       Plaintiffs and/or putative class members are not entitled to punitive or statutory damages

because Defendant did not engage in willful or knowing violation of any law and Plaintiffs cannot

otherwise meet the requirements of 15 U.S.C. § 1681n to recover statutory or punitive damages.

                                           NINTH DEFENSE

       Defendant is not a “consumer reporting agency” as defined under the law.

                                           TENTH DEFENSE

       Defendant does not sell or prepare “consumer reports” as defined under the law.

                                        ELEVENTH DEFENSE

       Defendant does not maintain consumer “files” on individuals as defined under the law.




                                                 31
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 32 of 34 PageID# 180




                                    TWELFTH DEFENSE

       Plaintiffs cannot recover from Defendant in a class action to the extent such class recovery

would deprive Defendant of its due process rights to assert individualized defenses to claims of

class members. Plaintiffs cannot recover from Defendant individually or as a class action for

punitive or statutory damages on the grounds that any award of punitive or statutory damages

would be impermissible under the Due Process Clause of the Fifth Amendment to the United States

Constitution, and the Excessive Fines Clause of the Eighth Amendment to the United States

Constitution, due to the lack of any actual damages suffered by Plaintiffs and the gross disparity

between the allegations of harm and the size of the claim. Stating further, any award of punitive

or statutory damages would violate the constitutional standards enunciated in cases such as BMW

of N. Am., Inc. v. Gore, 517 U.S. 559 (1996), and State Farm Mut. Auto. Ins. Co. v. Campbell, 538

U.S. 408 (2003).

                                      THIRTEENTH DEFENSE
       To the extent one or more Plaintiffs or putative class members have waived, released and

received payment and satisfaction for their claims, such Plaintiffs’ and/or putative class members’

claims are barred.



       WHEREFORE, Defendant respectfully requests that the Court dismiss with prejudice

Plaintiffs’ Complaint in its entirety for the reasons stated herein and for those contained in

Defendant’s Motion to Dismiss and Memorandum of Law in Support and that the Court award

Defendant any such relief as the Court deems just and proper which may include but not be limited

to Defendant’s costs and expense incurred herein.




                                                32
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 33 of 34 PageID# 181



Dated: February 26, 2019              Respectfully submitted,

                                      RAPIDCOURT, LLC

                                      By: /s/ Esther Slater McDonald
                                      Esther Slater McDonald, VSB No. 65723
                                      SEYFARTH SHAW LLP
                                      1075 Peachtree Street, N.E., Suite 2500
                                      Atlanta, Georgia 30309-3958
                                      Telephone: (404) 885-1500
                                      Facsimile: (404) 892-7056
                                      emcdonald@seyfarth.com

                                      Pamela Q. Devata*
                                      John W. Drury*
                                      SEYFARTH SHAW LLP
                                      233 S. Wacker Dr., Suite 8000
                                      Chicago, IL 60606-6448
                                      Telephone: (312) 460-5000
                                      Facsimile: (312) 460-7000
                                      pdevata@seyfarth.com
                                      jdrury@seyfarth.com

                                      Attorneys for Defendant
                                      * Pro hac vice application to be filed




                                    33
Case 3:18-cv-00856-REP Document 21 Filed 02/26/19 Page 34 of 34 PageID# 182



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

 OWEN SPENDLOVE and JACOB CROSS,
 individually and as representatives of their
 classes,

                   Plaintiffs,

        v.                                          Case No. 3:18-cv-00856

 RAPIDCOURT, LLC,

                   Defendant.

                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2019, I electronically filed Defendant’s Answer and

Affirmative and Additional Defenses to Plaintiffs’ Complaint with the Clerk of the Court using

the CM/ECF system, which will automatically send e-mail notification of such filing to all counsel

of record.



                                                 By: /s/ Esther Slater McDonald
                                                 Esther Slater McDonald
